UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6765


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESSE HOFFMAN, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:01-cr-00015-jpj-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jesse Hoffman, III, Appellant Pro Se.     Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jesse Hoffman, III, appeals the district court’s order

denying his motion for reconsideration of the order reducing his

sentence.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         United States v. Hoffman, No. 3:01-cr-00015-

jpj-1 (W.D. Va. Apr. 22, 2008), and the reasons expressed in our

recent decision in United States v. Dunphy, 551 F.3d 247, 253-56

(4th Cir. 2009).         We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2